  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                       REQUEST FOR ENTRY OF ORDER
                     Debtor.                              DISALLOWING CLAIM 71
 14
                                                          (Kari L. Gerrits)
 15
                                                          [No Hearing Requested]
 16

 17

 18           Doris A. Kaelin, Trustee in Bankruptcy of the estate of the above-named Debtor, respectfully
 19   represents:
 20           1.     On March 22, 2021, the Trustee served on Kari L. Gerrits: (i) a Notice and
 21   Opportunity for Hearing on Objection to Claim 71 (Kari L. Gerrits) [Docket No. 280]; and (ii) an
 22   Objection to Claim 71 (Kari L. Gerrits) [Docket No. 279] (the “Objection”), as evidenced by the
 23   Declaration of Mailing / Certificate of Service [Docket No. 284].
 24           2.     A true and correct copy of the Claim 71 filed by Kari L. Gerrits on May 25, 2018 as
 25   a priority claim in the amount of $462.50 were attached to the Objection.
 26           3.     More than 30 days have passed since service of the Objection.
 27           4.     Except as described above and in the accompanying Declaration of Gregg S. Kleiner,
 28   no objection to the relief requested or request for a hearing was received by the Trustee.

Case: 18-50398      Doc# 363     Filed: 04/22/21     Entered: 04/22/21 03:59:25        Page 1 of 2      1
  1         WHEREFORE, the Trustee prays for an order:

  2         1.    Sustaining the Trustee’s Objection; and

  3         2.    Disallowing in its entirety Claim 71 filed by Kari L. Gerrits.

  4

  5   DATED: April 22, 2021             RINCON LAW LLP

  6

  7
                                        By: /s/ Gregg S. Kleiner
  8                                         GREGG S. KLEINER
                                            Counsel for DORIS A. KAELIN,
  9
                                            Trustee in Bankruptcy
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398   Doc# 363     Filed: 04/22/21     Entered: 04/22/21 03:59:25       Page 2 of 2   2
